ORDER

PER CURIAM.
Mark Walker (‘Walker”) appeals his convictions for murder in the second degree, Section 565.021;1 armed criminal action, Section 571.015; and unlawful use of a weapon, Section 571.030. In two points on appeal, Walker asserts his convictions should be reversed and the case remanded for a new trial because the trial court abused its discretion (1) in overruling defense counsel’s objections to the prosecutor’s questioning Walker about the details of his prior convictions and (2) in overruling the motion for new trial because the State failed to disclose the prior felony convictions of a State’s witness. The court rules the trial court did not abuse its discretion in overruling defense counsel’s objections to the prosecutor’s questioning Walker about the details of his prior convictions nor in overruling the motion for new trial. Affirmed. Rule 30.25(b).

. All statutory references are to Missouri Revised Statutes (2000), unless otherwise noted.